 In the Matterof CONSOLIDATED VULTEE AIRCRAFT CORPORATION, EM-PLOYERandUNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBINGAND PIPEFITTING INDUSTRY, LOCAL No. 230, PETI-TIONERCase No. 21-RC-103.Decided November 3,1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the following reasons :The Petitioner seeks an election in a unit composed of the mainte-nance pipe fitters and plumbers, their helpers and apprentices, em-ployed at the Employer's San Diego, California, plant.Both the Em-ployer and the Intervenor 1 contend,inter alia,that the present petitionshould be dismissed as untimely filed, because at the time of its filingthe employees sought were involved in another representation pro.ceeding that was then pending before the Board.*Chairman Herzog and Members Reynolds and Murdock.1International Association of Machinists.80 N. L.R. B., No. 24.116 CONSOLIDATED VULTEE AIRCRAFT CORPORATION117It appears that in April 1947, about 8 months before the instantpetition was filed, the United Automobile, Aircraft and AgriculturalImplement Workers filed a petition for a unit of the Employer's pro-duction and maintenance employees, including the plumbers andpipe fitters sought herein by the Petitioner. In the following month,the International Brotherhood of Electrical Workers, Local B-569,AFL, herein called the Electrical Workers, filed a petition for a unitof the Employer's electrical workers.These two cases were consoli-dated by the Board and a hearing was held on June 2, 3, and 4, 1947.In January 1948, while the consolidated case was still pending beforethe Board, the Petitioner filed the present petition.Ten days later,on February 6, 1948, the Board issued a Decision and Direction ofElections in the first proceeding.2It thus appears that when the Petitioner filed its petition, theBoard in another representation proceeding was considering theclaims of a rival union with respect to the employees claimed by thePetitioner.In effect, therefore, the Petitioner was seeking inter-vention in the earlier proceeding although its claim was asserted inthe form of a petition rather than in the form of a motion to intervene.The hearing in the earlier case had already been held when the Peti-tioner's petition was filed, although the Board's decision had not yetissued.The Board's official records indicate that at the time of thehearing in the earlier case, the Petitioner did not have a representativeinterest in the employees it currently desires to represent. In fact, itdid not show an interest in those employees until several months afterthat hearing had closed.The Board has frequently permitted labororganizations to intervene in representation proceedings after theclose of the hearing if they establish that, as of the time of the hearing,they had a representative interest among the employees with whomthe proceeding is concerned.3As the petitioner did not have an in-terest in the employees it now seeks at the time of the hearing in theearlier case, it was not entitled to intervene in the earlier proceedingor assert a claim with respect to the employees who were involved in that275 N L. R B. 1276. Pursuant to this decision, the Board, on Febiuary 27, 1948, con-ducted elections among two voting gi oups of the Employer's employees, one of which wascomposed of the maintenance electricians while the otheras composed of all the re-maining production and maintenance employees, including the pipe fitters and plumberssought herein by the PetitionerThe Board's official records show that the ElectricalWorkers won the election held among the electricians and that a certification was issued to it.As the election held among the production and maintenance workers was not conclusive, arun-off election was held on March 5, 1948.The Intervenor who was a participant in theelections won the run-off election;in September 1948,the Board certified the Intervenoras the exclusive bargaining representative of the Employer's production and maintenanceemployees,exclusive of the maintenance electricians."Matter of Harris Transfers&Warehouse Company,79 N. L R. B. 1420. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding by filing a petition'We shall therefore dismiss thepetition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.4Matter of United Boat Service Corporation,55 N. L. R. B. 671.